DETAILED ACTION
This is in response to amendment file on January 24, 2022. Claims 1-30 pending.
Information Disclosure Statement
The references listed in the IDS filed on February 9, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Allowable Subject Matter
Claims 1-30 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on January 24, 2012.
Regarding independent claims 1, 11 and 21, the closest art, Lohman et al. (US 6,112,198) discloses a method for performing an implementation of a join operation (Fig 2-3 and col.7, lines 28-37, Lohman, i.e., partitioned join operation), comprising: receiving a relational join query comprising a join condition (join query of Fig.4 and col. 3, lines 1-57 and col.5, line 61 to col.6, line 61, Lohman, i.e., join query execution plan having joined tables with parallel condition requires two phases) and an indication of a first relation and a second relation to be joined (col.5, line 61 to col.6, line 61 and col.7, lines 1-55, and col.11, lines 58-67, Lohman, i.e., indicating joining set of inner and outer relations); partitioning the first relation based on the build operation (col.3, line 57 to col.4, line 17 and col.7, lines 15-55, Lohman); determining the second relation based on the build operation (col.3, line 57 to col.4, line 17 and col.7, lines 15-55, Lohman). 
Japtap et al. (US 20140280023 A1) discloses determining to distribute the relation based at least in part on an actual size of the relation (¶[0005] and [0050] Jagtap, i.e., distribution’s performance of the parallelized join using the estimates of considering tables size) and (¶[0050], [0053] and [0057], Jagtap).
Cruanes et al. (US 20060117036 A1) discloses separating the join operation into a build operation (¶[0051]-[0052], Cruanes)  and a probe operation and determining whether to distribute the relation to the probe operation using a re-partition join or a broadcast join based on the first relation (¶[0031] and [0047], Cruanes). However, the prior art fails to disclose or suggest the claimed provision “partitioning the first relation based on the build operation; and determining whether to distribute the second relation to the probe operation using a re-partition join or a broadcast join based at least in part on an actual size of the first relation, wherein the actual size of the first relation is determined based on an amount of data processed to complete the partitioning of the first relation based on the build operation” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Sen et al. (US 20150039627 A1) disclose PROBING A HASH TABLE USING VECTORIZED INSTRUCTIONS.

3. Cheng et al. (US 9836505 B2) discloses Star and snowflake join query performance.
4. Barsness et al. (US 8055651 B2) disclose Distribution of join operations on a multi-node computer system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        February 11, 2022